Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Applicants’ response and amendments to the claims, filed 07/06/2021, have been received and entered into the record. Claims 5 and 22-24 have been cancelled.
	Claims 1, 8, and 16-21 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Zeller on 09/13/2021 (Approval via email).

The application has been amended as follows: 
AMENDMENTS TO THE CLAIMS
1. (Amended) A method of treating a neurodegenerative disease of the eye an inhibitor of valosin-containing protein (VCP inhibitor) or a pharmaceutical composition comprising a VCP inhibitor as an active agent to a living being afflicted by said neurodegenerative disease of the eye.

17.	(Currently Amended)  The method of claim 1 VCP inhibitor or the pharmaceutical composition into the eye of the living being.

CANCEL Claims 16, 18 and 20-21.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants’ arguments traversing the 35 U.S.C. 103 rejection of claims 1, 5, 8, and 16-24 submitted 07/06/2021 are persuasive. Specifically, the Examiner is persuaded by Applicants’ arguments that a person of ordinary skill in the art would not have had a reasonable expectation that an inhibitor of the deubiquitination process in astrocytoma cells would be effective in treating age-related macular degeneration or diabetic retinopathy as these are eye diseases in which deterioration occurs in the retina.  Indeed, the prior art suggests that accumulation of polyubiquitinated proteins in photoreceptors due to blockade of deubiquitination is one of the causes of retinal diseases such as AMD.  Accordingly, a person of ordinary skill in the art would not have been reasonably led to administering an inhibitor of VCP to a subject having age-related macular degeneration or diabetic retinopathy because such would have been expected to inhibit deubiquitination in retinal cells, potentially causing accumulation of polyubiquitinated proteins in the eye.


Conclusion
Claims 1, 8, 17, and 19 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/James D. Anderson/Primary Examiner, Art Unit 1629